DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4-6, 8-11, 18-21, 23-28, and 30-32 with species election of miR-3613-3p in the reply filed on February 23, 2021 is acknowledged.

Status of Claims
Claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-35 are pending in the instant application. Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-32 are under examination on the merits in the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the patient will develop AD patient” in line 7 should be “the patient will develop AD”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “an anti-AD a treatment” in line 2 should be “an anti-AD treatment”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “on” in line 1 should be “one”.  Appropriate correction is required.
25 is objected to because of the following informalities:  “and” in line 13 should be “an”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “produce a score” and “obtaining a score” without reciting any specific method steps as to how the claimed score should be produced/obtained, thereby failing to particularly point out and distinctly claim necessary method steps.
Claim 2 recites “one or more proteins in a KEGG molecular pathway”. This limitation is indefinite because the claim fails to particularly point out and distinctly claim which specific “KEGG” pathway. The claim also fails to particularly point out and distinct claim the exact identity of “one or more proteins”. 
Claims 2, 19, and 26 recite “a protein kinases inhibitor” and “a EGFR tyrosine kinase inhibitor”. It is unclear whether “a protein kinases inhibitor” includes “a EGFR tyrosine kinase inhibitor” or whether the two inhibitor species are distinct from each other.
Claims 4 and 23 recite “0.1” and “0.9” year. The exact length of year/time pertaining to “0.1” and “0.9” year is unclear. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method for identifying an Alzheimer’s disease patient years (e.g., 3.5 years) prior to AD classification comprising determining miR-445-3p presence or increase in the sample. 
The instant specification discloses conflicting information regarding the exact identity/name of the miRNA as it discloses two names: miR-445-3p and miR-455-3p. 

The specification also fails to adequately describe that presence/increase of miR-445-3p (or miR-455-3p) identifies a subject likely to develop AD years prior to actual AD diagnosis. The specification merely uses AD patient, living and postmortem, and there is no evidence in the specification or in the prior art that miR-445-3p (or miR-455-3p) serves as a biomarker that identifies a subject who is predisposed to AD years prior to actual AD diagnosis. That is, the specification at best describes that an increased miR-455-3p expression level is found in a patient already diagnosed with AD compared to controls. 
Regarding applicant’s elected additional miRNA, miR-3613-3p, which is required to be increased, is noted that miR-3613-3p was known in the art to be significantly downregulated in plasma exosomes of AD patients compared to healthy controls as reported by Lugli et al. (PLoS ONE, 2015, 10(10):e0139233, applicant’s citation). See Lugli’s Table 1. Similarly, Moller et al. (US 2020/0190588 A1) also report that miR-3613-3p in serum samples of 45 AD patients is significantly downregulated compared to 182 healthy controls. See Figure 1 and paragraphs 0033-0034.
The instant specification at best describes that miR-3613-3p is increased by 3.67-fold in serum samples of AD patients compared to normal controls when using log2 intensity. See Table 1. As such, the stark discrepancy and contradicting findings regarding miR-3613-3p expression level in AD patient samples between the prior art and the instant specification does suggest that miRNA expression levels are not constant throughout the blood, plasma, and serum samples claimed in the instant case and also highly depend on the methodology of fold change measurement, thereby suggesting a high level of unpredictability pertaining to the claimed only serum samples of patients diagnosed with AD when measured by log2 intensity, not subjects who are predicted to be diagnosed with AD in future as claimed in the instant case.  
Regarding the “anti-AD treatment” and “anti-AD therapy” claimed in the instant case, the instant specification fails to adequately describe which “treatment” or “therapy” provides the required “anti-AD” effect. 
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract idea without significantly more. The claims recite the naturally occurring correlation that naturally occurring miRNAs are naturally differentially expressed (e.g., increased) in blood, serum, or plasma of a subject who is to be diagnosed with AD years later, and the claims also recite the mental process of “identifying”, “assessing”, “reaching clinical disease classification”, and “determining” miRNAs in the sample “relative to a healthy control” thus also using a mental process of comparing. Further, producing a score or “obtaining a score” and “obtaining a dataset” can also be mentally performed in the human mind. 
	Note that a mental process includes observations, evaluations, judgments, and opinions, and the recitation of “comparing BRCA sequences and determining the existence of alterations” University of Utah Research Foundation v. Ambry Genetics Corp., 774 F. 3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014). See also “October 2019 Patent Eligibility Guidance Update” issued on October 17, 2019.
	The abstract idea judicial exception, the mental process of “identifying”, “assessing”, “reaching clinical disease classification” using a “determining” comparison step and “obtaining a score” that can be performed in the human mind, is not integrated into a practical application because the diagnosis method steps (e.g., obtaining a sample and performing RT-PCR) amount to simply implementing the abstract idea (mental process) in order to link the miRNA expression profiling “physical” experimental results to the law of nature that miRNAs in subjects likely to transition to classified AD are either increased or decreased compared to a healthy control. Similarly, the law of nature judicial exception in the instant claims is not integrated into a practical application because the miRNA expression profiling performance steps are required to use the law of nature that naturally occurring miRNAs are increased or decreased in subjects likely to transition to classified AD hence the physical miRNA expression profiling performance as well as the mental identifying/comparing/assessing steps do not add a meaningful limitation to the claimed method as the method steps are insignificant, nominal extra-solution activity. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “inventive concept” in the instant claims is furnished by the law of nature/abstract idea itself. 
	Note that an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Technologies Ltd. v. Merial LLC, 818 F. 3d 1369, 1377, 118 USPQ 2d 1541,1547 (Fed. Cir. 2016). 
not amount to an inventive concept because all “physical” steps from obtaining a blood/serum/plasma sample to assessing miRNA expression levels by RT-PCR as well as the “mental” step of identifying differentially expressed miRNAs in the sample compared to control were well-understood, routine, conventional activities previously known in the relevant field. See for instance Wang et al. (WO 2009/009457 A1, applicant’s citation), Sheinerman et al. (WO 2012/145363 A1), Wang (US 2013/0040303 A1), Hill et al. (WO 2015/179909 A1), and Van Keuren-Jensen et al. (US 2014/0303025 A1), all of who teach use of miRNA expression profiling via art-recognized techniques (e.g., RT-PCR) using blood, serum, or plasma samples of an AD subject for diagnosis/prognosis of AD by data analysis.  
	Note that “physical” or “tangible” steps of DNA amplification and analysis “do not, individually or in combination, provide sufficient inventive concept to render claim 1 patent eligible” (emphasis added). See Genetic Technologies Ltd.. v. Merial LLC, 818 F. 3d 1369, 1377, 118 USPQ 2d 1541,1547 (Fed. Cir. 2016). 
	“Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (original emphasis).
	In addition, the generically recited treatment step reciting generically recited agents (e.g., inhibitors) that are not specific/unique for subjects identified to be clinically diagnosed with AD in future is not sufficient to amount to significantly more than the recited judicial exceptions. That is, like the claims in Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the instant claims tell the relevant artisans (e.g., doctors) about the miRNA expression levels and at most add a suggestion that the doctors take the law of nature into account when 
	In view of the foregoing, claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-32 are patent ineligible under §101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-28 of copending Application No. 16/865,370 (reference application). 
Solely for compact prosecution purpose, the instant claims are interpreted as being drawn to a method of identifying an AD patient, not a subject predicted to be clinically diagnosed with AD in future in view of the §112(a) issues addressed hereinabove. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘370 claims drawn to a method detects miRNAs and treats an AD subject. 

Claims 1-2, 4-6, 8-11, 18-19, 21, 23-28, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-30 of copending Application No. 16/865,392 (reference application). 
Solely for compact prosecution purpose, the instant claims are interpreted as being drawn to a method of identifying an AD patient, not a subject predicted to be clinically diagnosed with AD in future in view of the §112(a) issues addressed hereinabove. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by and overlap in scope with the ‘392 claims drawn to a method that detects miRNAs and treats an AD subject. 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635